Citation Nr: 1415055	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to December 8, 2010, and in excess of 50 percent from December 8, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for blindness, to include as secondary to service-connected PTSD.

3.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for blindness.

4.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2010, the RO granted entitlement to service connection for PTSD, and assigned a disability rating of 30 percent, effective August 31, 2009, the date of the Veteran's claim.  In addition, the RO denied entitlement to service connection for blindness, also claimed as chronic iritis and pars planitis, as secondary to his psychiatric disability, and under 38 U.S.C.A. § 1151.

In a January 2011 statement of the case, the RO increased the disability rating for PTSD to 50 percent, effective December 8, 2010.  The Veteran has not expressed satisfaction with these ratings.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a February 2011 rating decision, the RO denied entitlement to special monthly compensation based on the need of aid and attendance of another.

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2013 via videoconference.  A transcript of the hearing has been associated with the record.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

It appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The claims file includes a faxed one-page reply to VA's request for the Veteran's SSA records, and an envelope that apparently contained the Veteran SSA records on compact disc (CD).  However, the CD is no longer in the envelope and searches for the CD by the Board have not been successful.  As such, another request should be made to the SSA for the Veteran's records in relation to disability benefits.  

The Veteran has contended that he received treatment for his eye disorder shortly after his discharge from service in April 1968.  He has submitted records from the University of Nebraska reflecting treatment for his eyes in November 1971.  These records refer to prior treatment provided by a private physician, Dr. Nya, in April 1970.  In addition, the Veteran's mother has submitted a statement that, prior to the Veteran's treatment at the University of Nebraska, the Veteran was treated by a private physician, Dr. Miller, and was provided with eye drops for iritis.  It does not appear that an attempt has been made to obtain these records.  On remand, an attempt should be made to obtain these records.  In addition, it appears that the most recent VA medical records in the file are from November 2012.  Current VA medical records should be associated with the record.

The Veteran has undergone bilateral enucleations as a result of pars planitis and iritis.  In connection with his claim for entitlement to service connection for blindness, the Veteran has submitted lay statements from individuals who assert that they observed that the Veteran had red eyes upon his return from active duty.  See February 2011 letter from friend, April 2013 letter from mother.  The Veteran has submitted literature printed from the Mayo Clinic website that reflects that one of the causes of red eyes is uveitis.  

A VA opinion was obtained in May 2012.  The examiner opined that the Veteran's blindness was caused by his severe bilateral uveitis and the sequelae of uveitis and its treatment.  The examiner found that it was not caused by sleeplessness associated with his PTSD, and that there were many known causes for uveitis, but that sleeplessness and PTSD were not among the causes of uveitis identified by pertinent medical literature.

On remand, the VA eye examiner should be asked to review these lay statements  and provide an opinion as to the likelihood that the Veteran's uveitis began during active duty or was related directly to active duty.  

The most recent VA examination provided in order to evaluate the Veteran's PTSD was provided in September 2011.  It appears from the record that the Veteran's anxiety has increased since this examination.  In addition, the Veteran has contended that he is entitled to SMC based on the need of aid and attendance of another, due to the panic attacks associated with his service-connected PTSD.  The Veteran has submitted evidence that, in October 2011, he had a severe panic attack while cooking dinner, and was unable to attend to the stove.  As a result, a fire occurred and caused damage to the Veteran's house and potentially threatened his life.  See November 2011 Veteran statement.

As such, on remand, the Veteran should be provided with a VA examination to determine the current nature and severity of his service-connected PTSD, and whether his PTSD, combined with other service-connected disability, renders him so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's eyes, including from private physicians, Dr. Nya and Dr. Miller, between the Veteran's discharge in April 1968 and November 1971, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary releases.

2.  Obtain all records of treatment related to PTSD or the Veteran's blindness from VA since November 2012.

3.  Contact SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records used to make the decision(s).  (These records have already been provided to VA by SSA on a CD; however, the CD has been misplaced.)  

4.  Return the Veteran's claims file to the examiner who provided the May 2012 VA examination to address the lay statements provided in February 2011 and April 2013, that the Veteran had red eyes shortly following service, including in the spring of 1968 (the Veteran was discharged in April 1968).  

The claims folder, including this remand, and any Virtual VA or VBMS records must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's pars planitis and/or iritis/uveitis were caused by or are etiologically related to any incident of active duty.  The examiner must provide reasons for each opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected PTSD.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine the level of social and occupational impairment caused by his service-connected PTSD.  

Following a review of the evidence of record, and examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the following are present as a result of his service-connected disabilities-PTSD, hearing loss, and tinnitus (the examiner should note that the Veteran is not service-connected for seizures at this time):  

(A)  Inability to dress or undress himself or to keep himself ordinarily clean and presentable;

(B)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

(C) inability to attend to the wants of nature;

(D) inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; or

(E) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  Reasons should be given for all opinions.

6.  If any benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case. After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

